Order filed January 13, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00903-CV
                                    ____________

                          LATRICIA SMITH, Appellant

                                          V.

              RRE WESTHOLLOW HOLDINGS, LLC, Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1054024

                                     ORDER

      The notice of appeal in this case was filed November 7, 2014. A partial
clerk’s record concerning indigency was filed November 21, 2014. The record
reflects appellant filed an affidavit to proceed without advance payment of costs on
appeal. On November 18, 2014, the trial court signed an order sustaining a contest
to appellant’s claim of indigence. Appellant did not file a motion challenging the
trial court’s order. See Tex. R. App. P. 20.1(j)(2).
      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before January 28, 2015. See Tex. R. App.
P. 5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.



                                       PER CURIAM